Citation Nr: 0806514	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a burn scar of the lumbar back with limitation of motion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection for a 
burn scar of the lumbar back with limitation of motion and 
assigned a 30 percent disability rating, effective from 
August 27, 2001.  


FINDING OF FACT

The veteran's service-connected burn scar of the lumbar back 
covers an area of 30 centimeters by 6 centimeters and is 
deep, affecting the underlying tissue, and causes limitation 
of motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for a burn scar of the lumbar back are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7801 (2001); 38 C.F.R. § 4.118, DC 7801 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for a lumbosacral scar.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
April 2002 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with two VA 
examinations.  There is no indication in the veteran's claims 
file that the veteran sought VA or private treatment for his 
scar, and accordingly, no such records could be obtained.  
The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

The veteran's lumbosacral burn scar, which resulted from a 
car accident while on authorized leave during service, is 
currently rated at 30 percent under 38 C.F.R. § 4.118, DC 
7801.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Nevertheless, whether the old or the revised rating criteria 
for scars are used, DCs 7801 and 7805 will determine the 
rating assigned.  DC 7801, as in effect before August 30, 
2002, applied to scars, third degree burns, which were 
assigned a 30 percent rating when the area of the scar 
exceeded one-half square foot, or 0.05 square meters; and 
were assigned a 40 percent rating when the area of the scar 
exceeded one square foot, or 0.1 square meter.  

DC 7801, as effective after August 30, 2002, applies to 
scars, other than those on the head, face, or neck, that are 
deep or that cause limited motion.  A deep scar is one 
associated with underlying soft tissue damage.  This 
diagnostic code is applicable to the veteran's claim insofar 
as damage to the underlying tissue and limitation of motion 
were noted on his August 2006 examination.  Under this DC, 
scars are assigned a 30 percent rating when the area of the 
scar exceeds 72 square inches, or 465 square centimeters; and 
are assigned a 40 percent rating when the area of the scar 
exceeds 144 square inches, or 929 square centimeters.  

The veteran underwent a VA examination of his scar in January 
2002.  The examiner reported that the veteran had an 
elliptical scar over the lumbar area in the very center of 
the back, resulting from a second or third degree burn and 
measuring 30 centimeters in length and 6 centimeters in 
width.  The examiner noted that there was no tenderness, 
ulceration, skin breakdown, inflammation, edema, or keloid 
loss.  The examiner reported adherence to the underlying 
muscles, 1 centimeter of depression, and disfiguration.  
Limitation of motion caused by the scar was described as 
minimal.

The veteran underwent a second VA examination of his scar in 
August 2006.  The examiner reported that the veteran had an 
adhesive scar, which adhered to his spine in the center, was 
retracted, and prevented the veteran from bending.  The 
veteran reported that he had been unable to play sports for 
years, could not bend to do things, was unable to twist, and 
he complained that the pulling caused him difficulty 
sleeping.  The examiner described the lumbosacral scar as a 
25 centimeter by 6 centimeter elliptical scar with at least 1 
centimeter of retraction, adhesion to the underlying 
structures, and obvious damage to the underlying tissue, 
including the paraspinous muscles.  The examiner noted no 
ulceration or breakdown.  The examiner reported that the 
measurement in length of the underlying soft tissue damage 
was 25 centimeters in diameter, narrowing at the sides, with 
the widest central portion 6 centimeters in diameter from top 
to bottom.  The examiner also reported that the scar was 
hypopigmented, and the skin was inflexible in the mid-line 
and transversely across the top of the scar.  

Although the veteran contends that his scar warrants a rating 
in excess of 30 percent, DC 7801 is applied mechanically 
based on the area of the scar and the area of his scar does 
not meet the criteria for a higher rating.  At the January 
2002 VA examination, the area of the veterans scar was 30 
centimeters by 6 centimeters, or 0.19 square feet.  The area 
of his scar at the August 2006 examination was 25 centimeters 
by 6 centimeters, which is equivalent to 0.17 square feet or 
150 square centimeters.  Accordingly, as the veteran's scar 
did not exceed the one-half square foot requirement necessary 
to warrant a 40 percent rating under the old rating criteria, 
and neither measurement comes close to meeting the 929 square 
centimeter requirement necessary to warrant a 40 percent 
rating under the revised criteria.  Therefore, the evidence 
fails to show that the veteran meets the criteria for a 
rating in excess of 30 percent under DC 7801.  
 
Under DC 7805, as in effect both before and after August 30, 
2002, a scar may also be rated based on limitation of 
function of the affected part.  In this case, the affected 
part is the veteran's spine, as reported on both the January 
2002 and August 2006 VA examinations.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  As 
noted above, when there is a change in the regulations, all 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.  

If the old criteria are used, the veteran would be rated 
under DC 5292, which applied to limitation of motion of the 
lumbar region of the spine.  Under this DC, a 20 percent 
rating was assigned where there was moderate limitation of 
motion and a 40 percent rating was assigned where there was 
severe limitation of motion.  

The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Nevertheless, the 
revised regulations (in 2003) provide definitions of normal 
orthopedic movement.  While these measures are not binding on 
the old criteria, they are useful as guidance in determining 
the severity of a spinal injury.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

If the revised criteria are applied from the September 26, 
2003 effective date, the veteran would be rated under DC 
5237, which applies to lumbosacral strain.  Under this DC, a 
20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  A rating in 
excess of 40 percent requires the presence of unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

At the January 2002 VA examination, the examiner noted only 
minimal limitation of motion due to the scar and reported 
that the veteran's forward flexion was limited to 78 degrees, 
his extension was limited to 22 degrees, his flexion to the 
right was limited to 24 degrees, and his flexion to the left 
was limited to 24 degrees.  The veteran denied any flare ups.  
There was no objective evidence of painful spasm, weakness, 
or tenderness.  The examiner diagnosed the veteran with a 
post-traumatic injury of the spine with no loss of function 
due to pain.    

At the August 2006 VA examination, the examiner reported that 
the veteran's range of motion in his spine was limited by his 
scar, with forward flexion limited to 60 degrees, extension 
limited to zero to 5 degrees, right lateral rotation limited 
to 15 degrees, and left lateral rotation limited to 15 
degrees.    

While the veteran has demonstrated limitation of motion in 
his lumbar spine associated with his burn scar, range of 
motion testing fails to show severe limitation of motion of 
the lumbar spine so as to warrant a rating in excess of 30 
percent under the old criteria.  At the January 2002 VA 
examination, the examiner stated that limitation of motion 
due to the scar was minimal.  At that time, the veteran's 
forward flexion was limited to 78 degrees, his extension was 
limited to 22 degrees, his flexion to the right was limited 
to 24 degrees, and his flexion to the left was limited to 24 
degrees.  The examiner stated that there was no additional 
loss of function due to pain, and motion stopped when the 
pain began.  Based on the general rating criteria listed 
above, such range of motion indicates only a slight loss, 
rather the severe loss necessary to warrant a 40 percent 
rating under the old spine regulations.  

Further, the examination in August 2006 indicated only mild 
to moderate range of motion loss, with forward flexion 
limited to 60 degrees, which greatly exceeds the 30 degrees 
necessary to warrant a 40 percent rating under the revised 
spine regulations.  Nor does this amount to severe limitation 
of motion of the lumbar spine under the old criteria.  

Although the veteran contends that he is entitled to a rating 
in excess of 30 percent for his lumbosacral burn scar, the 
evidence fails to support the assignment of a 40 percent 
rating under either the scar regulations in effect before and 
after August 30, 2002, or the spine regulations in effect 
before and after September 26, 2003.  Therefore, the 
veteran's claim for an increased rating for a burn scar of 
the lumbar back is denied.  

The veteran has also argued that his limitation of motion of 
the spine should be rated in addition to his scar.  Under the 
anti-pyramiding provision of 38 C.F.R. § 4.14, (2003), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that a separate rating for 
limitation of motion of the spine, in addition to a 30 
percent rating for the scar itself, would violate the rule 
against pyramiding.  This is so because Diagnostic Code 7801 
specifically contemplates "limited motion" caused by a 
scar.  Therefore, it is not appropriate to consider 
assignment of a separate evaluation for limitation of motion.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is 


against the veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
a burn scar of the lumbar back with limitation of motion is 
denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


